Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 09/15/2021 with claims 1-2          , 4-5, 7, 9-10, 12-16 are pending in the Application and claims 14-16 withdrawn from consideration as directed to non-elected inventions.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	-- Cancels withdrawn non-elected claims 14-16 --
 
Reason for allowance
 
 
3.	Claims 1-2, 4-5, 7, 9-10, 12-13 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed method for producing a ceramic sintered body having the limitations/steps:
--“a step of heat-treating a raw material mixture containing: 
a first nitride containing at least one alkaline earth metal element M selected from the group consisting of Ba, Sr, Ca, and Mg,
 a second nitride containing at least one metal element M’ selected from the group consisting of Eu, Ce, Tb, and Mn, 
and a third nitride containing Si, at a temperature in a range of 980°C or more and 1,680°C or less-in an atmosphere containing nitrogen to obtain a nitride fluorescent material having a composition containing: the at least one alkaline earth metal element M 1 selected from the group consisting of Ba, Sr, Ca, and Mg: the at least one metal element M 2 selected from the group consisting of Eu, Ce, Tb, and Mn; Si; and N, wherein a total molar ratio of the alkaline earth metal element M 1 and the metal element M 2  in 1 mol of the composition is 2, a molar ratio of the metal element M 2  is a product of  2 and a parameter y wherein y is in a range of 0.001 or more and less than 0.5, a molar ratio of Si is 5, and a molar ratio of N is 8, and wherein the nitride fluorescent material has a crystallite size, as calculated by X-ray diffraction measurement using the Halder-Wagner method, of 550 Angstrom  or less,
 preparing a molded body that contains the nitride fluorescent material “--.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897